Citation Nr: 1435316	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  06-21 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to November 1969. 

This matter on appeal before the Board of Veterans' Appeals (Board) arises from an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that assigned a 40 percent rating for carcinoma of the prostate, status post radical prostatectomy, following expiration of a 100 percent rating.  In August 2007, the Veteran testified before the Board at a hearing held at the RO. In December 2007, the Board remanded the claim for additional development. 

In a November 2008 decision, the Board denied the claim for an increased rating for carcinoma of the prostate.  The appellant appealed that decision the United States Court of Appeals for Veterans Claims.  In a December 2009 Order, the Court remanded the claim to the Board for readjudication in accordance with a Joint Motion for Remand. 

In May 2010, the Board notified the Veteran that the Judge before whom he had testified in August 2007 was no longer employed by the Board.  He was offered an additional opportunity to testify before the Board.  In a statement received later that month, the Veteran declined the opportunity for an additional hearing. 

In December 2010, the Board remanded the claim for a higher rating for an increased rating for carcinoma of the prostate for additional development.  The Board also determined that the issue of entitlement to a TDIU rating was raised during the Veteran's previously appealed increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The matters were again remanded in February 2012.

In a January 2013 Board decision, a higher 60 percent rating was granted for carcinoma of the prostate, and entitlement to a TDIU was denied.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims. In an October 2013 Order, the Court granted a Joint Motion for Partial Remand, vacating the Board's decision as to the claim for a TDIU for action consistent with Joint Motion.   
In June 2014, additional pertinent evidence was received from the Veteran's attorney with a waiver of RO consideration.  38 C.F.R. §§ 19.31, 20.1304 (2013).


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, the competent evidence shows that the Veteran's service-connected disabilities, collectively, preclude him from securing and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2013).

The Veteran has been awarded service connection for residuals of carcinoma of the prostate, rated 60 percent disabling, and for a mood and anxiety disorder, rated  30 percent disabling.  His combined rating is 70 percent.  Thus, the Veteran meets the minimum percentage requirements of 38 C.F.R. § 4.16(a).  The remaining question is whether the Veteran's service-connected disabilities cause him to be unable to secure or follow a substantially gainful occupation. 

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993)..

Social Security Administration (SSA) records show that the Veteran was awarded disability benefits for prostate malignancy beginning in June 2005.  In his June 2005 application for SSA benefits, the Veteran stated that the impairment had limited his ability to work because incontinence caused him to take many bathroom breaks and he was tired due to lack of sleep from getting up three to four times a night. 

A July 2008 VA examination report shows that the Veteran's prostate cancer disability had no effect on his occupation.  The Veteran retired from his job as a guard in 2006. 

In a January 2009 letter, the Veteran stated that he has not worked since 2006 due to kidney problems from excessive radiation in 2004. 

In an October 2010 independent medical evaluation from R. C. Mahlo, MSN, APRN, FNP-C, the examiner reviewed the records and the opinions were expressed to a degree of medical probability, which was more than likely not.  Mr. Mahlo concluded that since the Veteran was required to change absorbent pads during nocturnal hours, it was as likely or not that he experienced sleeping pattern problems that led to further impairment of functional employment capacity.  The examiner stated that both fatigue and daytime urinary frequency had resulted in the Veteran being unable to maintain gainful employment.  The examiner cited to medical literature to show that there were associations between sleep problems and depression and anxiety which had been associated with decreased energy and vitality.  The examiner opined that it would be difficult for the Veteran to maintain employment due to the constant care to his perineal region and changes to his sleeping pattern.  Because of the level of urinary frequency, it would not be recommended to change his pads any less than six times per day.  That would clearly impact his ability to maintain employment and further exacerbate his psychiatric symptomatology.

In a letter received in January 2011, the Veteran stated that he told a case worker in 2007 that he was disabled and unable to work because of uncontrollable bladder. 

An April 2011 VA genitourinary examination report shows that the Veteran was not currently employed and had retired in 2006.  The cause of retirement was noted as eligible by age or duration of work.  The examiner noted that there were no significant effects on the Veteran's general occupational effect or usual daily activities due to his prostate disability.  The examiner opined that the Veteran had no occupational or daily activity effects directly due to prostate cancer.  The urinary symptoms, as a result of his prostate cancer treatment, affected daily and occupational activities with regard to frequent urination and having to change absorbent pads.  The Veteran stated that in his prior job, he would not have been allowed to go to the bathroom three to four times daily. 

In a June 2012 VA general medical examination, the VA examiner opined that as far as individual unemployability related to the Veteran's service-connected prostate cancer, the Veteran at least as likely as not (50/50 probability) would be able to maintain employment in any sedentary and in some physical occupations.  The rationale provided was that the Veteran continued to work and had his usual occupation at the time as a security guard five years after the diagnosis of prostate cancer, and retired at age 62.  Also, many known public people who had prostate cancer continued to work in a variety of jobs.  Frequent urination had to be accommodated by the employer, or by the use of other means, and it could be done. There were no significant effects on his usual activities of daily living. 

In a June 2012 VA mental disorders examination report, the Veteran stated that he had not worked since 2006 due to his urinary problems.  The VA examiner noted that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms were controlled by medication.  The examiner opined that the Veteran's anxiety was in reaction to his public incontinence and was not to the degree that it would substantially impact his ability to maintain substantially gainful employment. 

In a private May 2014 vocational assessment, J. Adato, M.S., indicated that he reviewed the claims file and noted that the Veteran wore diapers and frequently wet his pants and had urinary tract infections with impaired sleep, resulting in cognitive difficulties during the daytime.  The Veteran had worked as a security guard from 1996 to 2006, and prior to that as a medical lab technician.  The examiner noted that the Veteran's service-connected prostate disability had not only produced anxiety and depression, it served to cause interruptions to an employee's work day in that it interrupted his attention, concentration, persistence, and completion at work tasks.  He further stated that while the Veteran's incontinence could be managed to a certain extent, there was little doubt that the interruptions and greater fatigue during the week day rendered the Veteran a poor employment candidate.  He found the Veteran to have an eight year absence from the labor market, who would need more breaks than normal, who didn't sleep well causing daytime fatigue with corresponding loss of concentration and productivity and the depression that his conditions and their side effects created.  He concluded that made for a very poor job applicant and even poorer candidate to maintain any type of employment.  He opined that the Veteran's employability with regard to his skills, historical employment, education, medical/psychological conditions and the significant side effects, more likely than not, combine to render the Veteran unemployable.

Here, competent and probative medical evidence tends to supports the Veteran's lay statements that his service-connected disabilities, acting together, preclude substantially gainful employment.  Significantly, the only medical opinions on file that address the cumulative impact of both of the Veteran's service-connected disabilities are the private opinions obtained in 2010 and 2014.  Although the record includes some negative opinions on the unemployability question, those opinions are related only to the effects of the specific to individual disabilities.  In contrast, the 2010 and 2014 private opinions address the collective impact of the Veteran's service-connected disabilities on his employability.  Most persuasive, is the recent May 2014 private vocational assessment by Mr. Adato, because that opinion clearly was based on full consideration of the evidence of record, including the Veteran's documented employment and medical histories and assertions, and was not directly contradicted by any other opinion addressing the collective impact of both of the Veteran's service-connected disabilities.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU are met
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to TDIU is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


